DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the following communication Request for continued examination (RCE) filed on 01/05/2022.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/05/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 01/05/2022, with respect to office action dated 10/05/2021 have been fully considered and are persuasive.  The rejections of 10/05/2021 has been withdrawn.

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 5, and 9: None of the cited references on record, alone or in combination provides the motivation to teach or suggest, “he detection device comprising: an acquisition unit configured to acquire a start position indicating a position on an operation surface at which a contact with the operation surface is started, wherein the operation surface includes a plurality , a first operation area of the plurality of operation area is associated with a first user operation a second operation area of the plurality of operation areas corresponds to an area outside the first operation area, the second operation area is associated with a second user operation, and the first user operation is different from the second user operation; a decision unit configured to: select a target area on the operation surface from the plurality of operation areas based on the start position; determine the target area corresponds to the first operation area or the second operation area; and control disablement of one of the first user operation corresponding to the first operation area or the second user operation corresponding to the second operation areaPage 2 of 10Application No 16/733,995 Reply to Office Action of October 5, 2021 based on the determination; and a processing unit configured to: control display of first content on a display screen based on the first user operation in the first operation area; and control display of second content on the display screen based on the second user operation in the second operation area, wherein the first content is different from the second content.”

Claims 2-4, 6-8, and 10-12 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622